Title: To George Washington from Robert Morris, 6 September 1781
From: Morris, Robert
To: Washington, George


                  
                     Dr General
                     Chester 6 Sepr 1781
                  
                  Permit me most sincerely to congratulate you on the arrival of the french Fleet and to express my warmest Wishes for the Success of your future operations.
                  As soon as I arrive at Philadelphia I shall give Directions for the Deputy Paymaster to repair to the Head of Elk and make Payment of a Month’s Pay in Specie to the Detachment under the Command of Genl Lincoln.  I wish the States had enabled me to do more, but it is to be lamented that the Supinenness of the several Legislatures still leaves the Servants of the Public to struggle with unmerited Distresses.  It shall however be a Part of my Business to rouse them into Exertion and I hope soon to see the army better paid than heretofore and I confide that your Excellency will with every other Public officer exert your Influence to aid me in this necessary Task.  with the greatest Respect I have the Honor to be your Excellency’s most obedt & humble Servt
                  
                     Robt Morris
                  
                  
                     P.S.  I shall send the 500 Guineas by the Pay Master, as they were left behind by yr Excy.
                  
                  
               